
	
		I
		111th CONGRESS
		1st Session
		H. R. 247
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Gene Green of Texas introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend section 1369 of title 18, United States Code, to
		  extend Federal jurisdiction over destruction of veterans' memorials on State or
		  local government property.
	
	
		1.Short TitleThis Act may be cited as the
			 Protect Our Veterans Memorials Act of
			 2009.
		2.FindingsCongress finds that—
			(1)crimes against
			 United Sates military veterans' memorials on public property dishonor all
			 American servicemen and women and their sacrifices for the Nation's defense;
			 and
			(2)Federal
			 prosecution of crimes against such veterans' memorials on public property is in
			 the national interest of honoring the Nation's military veterans.
			3.Federal
			 Jurisdiction Over Destruction of Veterans' Memorials on State or Local
			 Government PropertySection
			 1369(b)(2) of title 18, United States Code, is amended by inserting , or
			 a State or local government after Federal
			 Government.
		
